Title: To George Washington from the Vicomte de Rochambeau, 6 February 1796
From: Rochambeau, Donatien-Marie-Joseph de Vimeur, vicomte de
To: Washington, George


          
            Paris le 18 Pluviose 4e année de la R[épubli]queF[rançai]se une et In[divisi]ble. [6 Feb. 1796]
            Monsieur,
          
          J’ai deja eu l’honneur de vous prevenir par ma premiere lettre du havre que j’avois fait passer a Bordeaux la lettre dont vous m’aviez chargé pour Le c[itoye]n Secondat Montesquieu et

que je l’avois recommandé particulierement aux autorités constituées.
          J’ai trouvé mon pere bien portant, il habite la Campagne et y mene la vie d’un agriculteur fort occupé. il a reçu avec reconnoissance les temoignages honnorables du souvenir que vous avez de lui et des Services qu’il a rendu aux etats unis dont vous m’aviez confié l’expression. et me charge de vous dire combien il S’interessera toujours aux Succès de Son compagnon d’armes. Je suis avec respect Monsieur Votre très humble et très obeissant Serviteur
          
            Dtn Rochambeau
          
        